Citation Nr: 1801913	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  09-26 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an extraschedular rating for a left knee condition.

2. Entitlement to a total disability rating based upon individual unemployability  (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Jimmy R. Lakey, Esq.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1987 to August 1990.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision issued in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board previously remanded this matter for further evidentiary development in September 2013 and March 2016. In March 2016, the Board denied the Veteran's claims for increased schedular ratings for his left knee, but remanded the extraschedular issues to the Director of Compensation.


FINDINGS OF FACT

1. The symptoms of the Veteran's left knee instability are contemplated by the schedular rating criteria.

2. The symptoms of the Veteran's left knee meniscal injury are contemplated by the schedular rating criteria.

3. The Veteran is unemployable due to his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for a higher initial rating for left knee instability on an extraschedular basis have not been met.

2. The criteria for a higher initial rating for a left knee meniscal injury on an extraschedular basis have not been met.

3. The criteria for TDIU have been met.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to extraschedular ratings for his left knee condition under 3.321(b). For the following reasons, the Board finds extraschedular ratings not warranted.

Extraschedular Ratings for 3.321(b)

A veteran may be entitled to "consideration under 38 C.F.R. § 3.321 (b) for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Johnson v. McDonald. Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

Accordingly, below, the Board will consider the effects resulting from each service-connected disability individually, as well as any combined effects resulting from other service-connected disabilities that may impact the disabilities presently on appeal. See Yancy v. McDonald, 27 Vet. App. at 496 ("Although the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."). In this case, the Veteran is service connected for depression and left knee instability and a left knee meniscal condition.
 
In general, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321 (b)(1) (2016); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule. If so, the rating schedule is adequate and an extraschedular referral is not necessary. If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." These include marked interference with employment and frequent periods of hospitalization. Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

For the Veteran's knee condition, he is rated under Diagnostic Code 5257. Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

As noted above, in March 2016, the Board remanded the appeal for extraschedular consideration. After reviewing the evidence of record, the Board finds that the severity of the Veteran's left knee symptoms are adequately contemplated by the rating schedule, and the Veteran is not eligible for compensation on an extraschedular basis.

Concerning the Veteran's left knee instability and meniscal condition, throughout the period on appeal, he reported suffering from constant pain with prolonged standing, walking, or running, as well as frequent swelling and considerable discomfort. He also complained of swelling, instability, giving way, fatigability, and lack of endurance. The Veteran suffered from a horizontal tear of the posterior horn of the medial meniscus, instability, and reduced range of motion. Although the Board is sympathetic to the Veteran's situation, the Board finds that all of the Veteran's symptoms are contemplated by the rating code. In addition to the rating criteria, disability ratings of the musculoskeletal system contemplate functional loss due to pain and weakness that causes additional disability beyond that reflected in clinical range of motion measurements. See Mitchell v. Shinseki, 25 Vet.App. 32, 43 (2011); DeLuca v. Brown, 8 Vet.App. 202, 206-07 (1995) (holding that, when a disability rating is based on limitation of motion, the Board must consider additional functional loss due to pain, such as weakness, lack of endurance, and fatigability on use or during flare-ups pursuant to 38 C.F.R. §§ 4.40 and 4.45); 38 C.F.R. §§ 4.40 (2017), 4.45 (2017).

In total, all of the symptoms caused by the Veteran's left knee are considered by the rating code; as such, the Veteran is not eligible for compensation on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b). 

Extraschedular TDIU

The Veteran contends that he is entitled to TDIU. For the following reasons, the Board finds that the Veteran is unemployable due to his left knee condition.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purposes of 40 percent in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(b).  Where these percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this situation, the Veteran is not eligible for a TDIU rating under 4.16(a), as the Veteran's 50 percent disability rating is too low to allow the Veteran to qualify for TDIU on a schedular basis. The Veteran is in receipt of service connection for adjustment disorder, rated as 30 percent disabling, a left knee injury, rated as 20 percent disabling, and left knee osteoarthritis, rated as 10 percent disabling. The Veteran's combined evaluation is 50 percent, and his highest single disability rating is a 30 percent rating. As such, he cannot receive TDIU under 4.16(a).

The Veteran, however, qualifies for TDIU under 4.16(b), as he has shown he is unable to work due to his left knee condition. The Veteran is in receipt of a high school education and has worked as a military policeman, a heavy equipment operator, a construction worker, and an HVAC operator. In March 2016, the Veteran underwent a Compensation and Pension (C&P) examination in which the examiner determined that due to the Veteran's past jobs, his educational qualifications, and his left knee disability he would be unable to continue employment in any semi-skilled labor intensive position. Accordingly, given the Veteran's education, special training, and previous work experience, the Board finds the Veteran unemployable, and TDIU is granted.



ORDER

Entitlement to TDIU is granted.

Entitlement to an extraschedular rating for a left knee condition is denied.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


